Citation Nr: 1219469	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for infectious hepatitis (currently identified as hepatitis A).

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Michael James Kelley, Esq.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran failed to appear for a scheduled Travel Board hearing in April 2012, has not requested a new hearing and has not provided good cause for his failure to appear.  As such, the Board deems his hearing request as being withdrawn.  38 C.F.R. § 20.704(d).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board must determine which claim, or claims, has been properly appealed to the Board.  A final RO rating decision in December 1971 denied reconsideration of a claim of entitlement to service connection for "infectious hepatitis."  The Board generally observes that the acute disease process formerly known as "infectious hepatitis" is now medically identified as hepatitis A.  See http://en.wikipedia.org/wiki/Hepatitis_A.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).

In November 2008, the Veteran filed a service connection claim for "HEP A."  He also referred to treatment at the VA Medical Center in Brockton, Massachusetts which reflected questionable laboratory findings for hepatitis C.  In February 2009, a VA examiner diagnosed hepatitis "C Ab."  

As instructed in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has a duty to identify the benefit being sought on appeal by applying a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms and/or symptoms the claimant is attempting to service connect, regardless of the phraseology utilized by the claimant or the RO.

Here, the Veteran's medical records reflect a current assessment of hepatitis C with no evidence of symptomatic hepatitis A for many decades.  Notably, hepatitis C is an entirely separate disease process than hepatitis A which has not been formally adjudicated by the RO.  For jurisdictional purposes, a new claim can be raised with the submission of a diagnosis not previously considered.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

In light of principles expressed in Clemons and Boggs, the Board has rephrased the issues to encompass a service connection claim for hepatitis C.  Notably, medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

At this time, the Board finds that the further development of this case is necessary prior to any further appellate review.  First, the Veteran should be notified of the risk factors for contracting hepatitis C.  Second, the Board finds that VA examination is necessary to determine whether the Veteran's hepatitis C results from an inservice risk factor.  38 U.S.C.A. § 5103A(d).  The record reflects the Veteran's risk factor history of intravenous drug usage for which service-connected benefits are barred.  38 U.S.C.A. § 1110 (precluding compensation for disability resulting from a veteran's own willful misconduct or abuse of alcohol or drugs).  Yet, the Veteran's service treatment records (STRs) reflect that he obtained two tattoos during his active military service which is also a recognized risk factor for contracting hepatitis C.  Thus, VA examination to determine the likely etiology of hepatitis C is required.  See Reiber v. Brown, 7 Vet. App. 513 (1993) (a claimant who provides evidence of an in-service event with nexus evidence meets minimum standard of proof despite the fact that there might exist another plausible explanation as to whether condition should be considered service-connected).

The Board defers consideration of the claim involving infectious hepatitis pending the development below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to service connection for hepatitis C.

2.  Associate with the claims folder clinical records of the Veteran's treatment for hepatitis at the Brockton VAMC and Boston OPC since December 31, 2008.

3.  After completion of any other development which may be deemed necessary, schedule the Veteran for appropriate VA examination to determine the likely etiology of his hepatitis C disability.  The claims folder contents must be made available to the examiner for review.  

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion to the following questions:

	a) clarify the type of hepatitis infection experienced by the Veteran in service, and identify whether the Veteran manifests any current residuals from the infectious hepatitis treated in service; and

	b) whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's risk factor of obtaining tattoos during service caused or contributed to the currently manifested hepatitis C?

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

